Citation Nr: 1600340	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-13 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent for polycystic ovarian syndrome with fibroid uterus (also claimed as irregular menses) prior to May 21, 2015 and an initial rating higher than 50 percent from September 1, 2015 for status post hysterectomy with bilateral salpingo-oophorectomy (previously rated as polycystic ovarian syndrome with fibroid uterus (also claimed as irregular menses)).

2. Entitlement to an initial compensable rating for postoperative residual scaring of the right breast.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to September 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In a rating decision in August 2015, the RO granted service connection for status post hysterectomy with bilateral salpingo-oophorectomy (previously rated as polycystic ovarian syndrome with fibroid uterus (also claimed as irregular menses)) and assigned a temporary rating of 100 percent effective May 21, 2015 and a 50 percent rating from September 1, 2015.  Thus, the issue is characterized as reflected on the title page.  

In October 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further evidentiary development.  First, in October 2015, the Veteran testified that, prior to May 21, 2015, her polycystic ovarian syndrome with fibroid uterus should have been rated higher than 30 percent because she had tremendous groin pain and only after her hysterectomy in May 2015 did she find out that her bladder and kidney were stuck together due to adhesions and scar tissues, which caused blood to appear in her urine.  She stated, when she underwent her hysterectomy, a shifting of her bowels was discovered and caused her great pain.  Second, she testified that currently pain in her right side is increasing in severity and may include nerve involvement.  Thus, under the duty to assist, the Veteran should be afforded a VA gynecological examination, and the examiner should determine the current level of severity of the Veteran's hysterectomy residuals.  In light of the findings discovered during the May 2015 hysterectomy, the examiner also should address the symptomatology associated with the Veteran's polycystic ovarian syndrome with fibroid uterus prior to her hysterectomy.   

Third, the Veteran testified that scarring on her right breast is currently very painful, tender, red, and warm.  The record shows that she was last examined for her right breast scar in August 2010.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377   (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124   (1991).  In this regard, as the evidence shows that the service-connected right breast scar may have increased in severity since the last VA examination, a current evaluation of the disability is warranted.

Lastly, at the October 2015 Board hearing, the Veteran indicated that she underwent her hysterectomy in May 2015 at the VA Medical Center (VAMC) in Decatur, GA and that she was there the day before her hearing for continued treatment.  These records must be associated with the file as well as any other outstanding pertinent treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of relevant medical treatment from VA or private health care providers; obtain copies of any pertinent records; and add them to the claims file, to include treatment records from the VAMC in Decatur, Georgia.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA gynecological examination with an appropriate examiner.  The electronic files on Virtual VA and VBMS should be made available to and reviewed by the examiner in connection with the examination.  Any tests and studies deemed necessary by the examiner should be conducted.  The examiner is asked to address the following:

a.) All symptoms related to the Veteran's polycystic ovarian syndrome with fibroid uterus prior to her hysterectomy on May 21, 2015. The examiner should address the Veteran's October 2015 testimony that she had tremendous groin pain before her hysterectomy. The examiner must consider Atlanta VAMC Dr. E.K's October 2015 letter stating that during the May 2015 hysterectomy the Veteran was found to have "significant posterior cul-de-sac adhesions" and endometriosis, which she likely suffered from for years prior to her surgery. The examiner is advised that the May 2015 hysterectomy surgery report shows preoperative diagnoses of pelvic pain and right ovarian mass with irregular bleeding-and postoperative diagnoses of pelvic pain, right ovarian mass with irregular bleeding, fibroid uterus, bilateral endometriosis, and significant deep pelvic adhesive disease.  

b.) All current residuals or manifestations of the May 2015 hysterectomy with bilateral salpingo-oophorectomy and lysis of adhesions in the pelvis.  The examiner must address the Veteran's October 2015 testimony that she currently has increasing pain in her right side that may include nerve involvement.  If there is residual neurological impairment, the examiner must indicate the nerve or nerves involved and determine whether the findings represent complete paralysis of each affected nerve; or, mild, or moderate, or severe incomplete paralysis of each affected nerve.  If there is a painful or unstable scar associated with the May 2015 surgery, the examiner should complete the appropriate disability benefits questionnaire (DBQ) for the evaluation of the scar or scars.  If the scar is neither painful nor unstable, the examiner should so state.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he/she should explain why. 

3. Also, schedule the Veteran for a VA scar examination to determine the current severity of her right breast scarring.  The electronic claims file should be reviewed in conjunction with the examination, and the examiner's report should note that review.  Any indicated studies should be performed and the examination report should comply with all protocols for rating these conditions.  The examiner is asked to address the following:

The severity of the right breast scar to include the size; whether it is deep, superficial, linear, nonlinear, unstable, and/or painful; and whether it causes functional impairment.  Any other relevant findings should be noted.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. Then, readjudicate the issues currently on appeal-as are listed on the title page of this Remand.  If either of these claims is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until she is notified by VA.  However, she is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, for example, may impact the determination made.  Her failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that she has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

